Citation Nr: 0201134
Decision Date: 02/04/02	Archive Date: 03/15/02

Citation Nr: 0201134	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  90-06 797	)	DATE FEB 04, 2002
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey



THE ISSUE

Entitlement to restoration of a 30 percent evaluation for a 
left knee disability, classified as residuals of a left 
meniscectomy with quadriceps atrophy and instability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from April 1968 to April 
1971.  

Historically, appellant appealed a September 1989 rating 
decision by the Newark, New Jersey, Regional Office (RO), 
which reduced an evaluation for a left knee disability, 
classified as residuals of a left meniscectomy with 
quadriceps atrophy and instability, from 30 percent to 20 
percent, effective December 1, 1989.  The 30 percent rating 
for that service-connected left knee disability had been in 
effect since February 17, 1981.  

In a November 2, 1990 decision, the Board of Veterans' 
Appeals (Board) characterized the rating restoration issue as 
an "increased rating" for that service-connected left knee 
disability and denied that issue.  

Appellant subsequently appealed an August 1992 rating 
decision that denied an evaluation in excess of 20 percent 
for that service-connected left knee disability.  In a May 
16, 1995 decision, the Board denied an evaluation in excess 
of 20 percent for that service-connected left knee 
disability.  

In March 2001, appellant's representative, on appellant's 
behalf, filed with the Board a motion for reconsideration of 
that November 2, 1990 Board decision which dealt with the 
left knee disability rating reduction issue.  In September 
2001, a Deputy Vice Chairman, by direction of the Chairman, 
under the authority granted in 38 U.S.C.A. § 7103 (West 
1991), ordered reconsideration of that November 2, 1990 Board 
decision.  

In October 2001, the Board decided, on its own motion, that 
reconsideration of that May 16, 1995 Board decision should be 
undertaken.  In November 2001, a Deputy Vice Chairman ordered 
reconsideration of that May 16, 1995 Board decision dealing 
with the left knee disability rating issue.  See 38 C.F.R. 
§§ 20.904(a), 20.1000 (2001).  This was done, in part, as an 
administrative matter to facilitate the action taken below.

Appellant and his representative were afforded an opportunity 
to present additional argument and evidence after 
notification of the orders of reconsideration, in accordance 
with 38 C.F.R. § 20.1001 (2001).  The decision rendered 
herein by the reconsideration panel replaces said November 2, 
1990 and May 16, 1995 Board decisions, and now constitutes 
the final decision of the Board as to the reconsidered issue.  
See 38 C.F.R. § 20.1100 (2001).

With regards to another procedural matter, appellant 
subsequently appealed a May 1999 rating decision, that 
confirmed a 20 percent evaluation for that service-connected 
left knee disability, reclassified as residuals of a left 
meniscectomy with quadriceps atrophy, instability, and 
degenerative joint disease of that knee, and that denied 
secondary service connection for a left hip disability.  
However, these issues are not currently certified for 
appellate review by the Board and appear to present certain 
procedural due process deficiencies.  Specifically, it is 
unclear from the record whether appellant's representative 
has had an opportunity to present argument on said issues 
after a September 2000 Substantive Appeal was filed (See 
38 C.F.R. § 20.600 (2001)).  Additionally, with respect to a 
hearing clarification matter, although in his September 2000 
Substantive Appeal, appellant requested a "Travel Board" 
hearing on said issues and a hearing was scheduled for March 
28, 2001, his representative in a March 26, 2001 letter 
requested that such hearing be "postponed" until additional 
evidentiary development was undertaken; and such hearing was 
postponed.  See also 38 C.F.R. § 20.704(e) (2001), regarding 
the requirement for the consent of an appellant for 
withdrawal of hearing requests by a representative.  It is 
unclear whether appellant may now want such hearing on said 
issues.  

Although written statements by appellant dated in November 
1998 and September 2000 are construed as an intention to 
request service connection for arthritis of the left knee and 
post-traumatic stress disorder, respectively, since it does 
not appear that the RO has developed these service connection 
issues, they are referred to the RO for appropriate action.  
Those issues are not intertwined with the issue developed for 
reconsideration.  This reconsideration decision is limited to 
the issue set forth on the title page.  Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDINGS OF FACT

1.  By a September 1989 rating decision, the RO reduced the 
evaluation for appellant's left knee disability, classified 
as residuals of a left meniscectomy with quadriceps atrophy 
and instability, from 30 percent to 20 percent, effective 
December 1, 1989.  

2.  The 30 percent rating for that service-connected left 
knee disability had been in effect since February 17, 1981.  

3.  The rating reduction was based primarily on a single, 
rather cursory and inadequate VA examination; sustained 
material improvement in that service-connected disability 
under the ordinary conditions of daily life was not shown; 
the applicability of 38 C.F.R. § 3.344 was not indicated to 
have been considered by the RO.

4.  The RO's failure to consider that regulation appears to 
have been prejudicial to appellant.  


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for 
appellant's left knee disability, classified as residuals of 
a left meniscectomy with quadriceps atrophy and instability, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Code 5257 (1990-2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant contends, in essence, that the September 1989 
rating decision, in which the RO reduced the evaluation for 
appellant's left knee disability from 30 percent to 20 
percent, was improper, in part, because (a) it was based upon 
a single, inadequate VA examination conducted by an examiner 
who did not have the claims folder available for review with 
no left knee improvement shown by the actual examination 
clinical findings, and (b) the applicability of 38 C.F.R. 
§ 3.344, pertaining to stabilization of disability 
evaluations, was not considered by the RO.  The 
reconsideration panel of the Board agrees, for the following 
reasons.

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the United 
States Court of Appeals for Veterans Claims (Court) stated:

In order for the VA to reduce certain 
service-connected disability ratings, the 
requirements of 38 C.F.R. § 3.344(a) and 
(b) must be satisfied....That section 
provides:
It is essential that the entire 
record of examinations and the 
medical-industrial history be 
reviewed to ascertain whether the 
recent examination is full and 
complete, including all special 
examinations indicated as a result 
of general examination and the 
entire case history.... Examinations 
less full and complete than those on 
which payments were authorized or 
continued will not be used as a 
basis of reduction.  Ratings on 
account of diseases subject to 
temporary or episodic improvement, 
e.g., manic depressive or other 
psychotic reaction, epilepsy,...will 
not be reduced on any one 
examination, except in those 
instances where all the evidence of 
record clearly warrants the 
conclusion that sustained 
improvement has been 
demonstrated....  Moreover, though 
material improvement in the physical 
or mental condition is clearly 
reflected the rating agency will 
consider whether the evidence makes 
it reasonably certain that the 
improvement will be maintained under 
the ordinary conditions of life.  

38 C.F.R. § 3.344(a).

This regulation is applicable to the service-connected 
disability in the instant case, since these regulatory 
provisions apply to ratings which have been in effect for 
long periods at a sustained level (five years or more).  38 
C.F.R. § 3.344(a),(c) and Smith v. Brown, 5 Vet. App. 335 
(1993); Lehman v. Derwinski, 1 Vet. App. 339 (1991). The 30 
percent disability evaluation for the service-connected left 
knee disability had been in effect since February 17, 1981, a 
period in excess of five years prior to the September 1989 
rating reduction.  

The Court has held that "[t]here is no question that a 
disability rating may be reduced; however, the circumstances 
under which rating reductions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the Secretary."  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  The Court further stated 
"...after-the-fact justification cannot resurrect a flawed 
rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Id., at 282.  In 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Court held "[w]hen the issue raised is a rating reduction 
and the Court determines that the reduction was made without 
observance of law -- here 38 C.F.R. §§ 4.40, 4.45, 4.2, 4.10, 
3.344(a) -- this Court,...has ordered reinstatement of the 
prior rating."  

The September 1989 rating sheet reflects that the rating 
reduction was solely based upon a May 1989 VA examination 
report.  That report specifically noted that appellant's 
claims file and medical service records were not available to 
the examiner, contrary to the legal requisites for rating 
reductions including 38 C.F.R. § 3.344(a).  Additionally, the 
examination appears rather cursory, particularly since the 
examiner apparently did not describe whether there was any 
quadriceps atrophy, ligamentous laxity, or instability of 
that knee.  In contrast, earlier VA examinations in March 
1981, March 1983, March 1985, and March 1987 examinations, 
included detailed clinical findings with respect to 
quadriceps atrophy, ligamentous laxity, or instability of 
that knee with diagnostic tests that included a stress test 
for knee instability.  It therefore appears that said May 
1989 VA examination, which was not conducted by the same 
examiner who had conducted those earlier examinations, was 
not as "full and complete" an examination as that March 
1981 examination upon which a June 1981 rating decision 
originally increased the evaluation for the left knee 
disability from 20 percent to 30 percent.  

The failure by the RO to consider 38 C.F.R. § 3.344 appears 
to have been prejudicial to appellant, even though it appears 
that he was informed of the reasons for the rating reduction 
as required by the provisions of 38 C.F.R. § 3.105(e), and he 
was afforded an opportunity to present appropriate argument 
or pertinent evidence in opposition to that rating reduction, 
between the date of the rating reduction decision and the 
prospective effective date of reduction (December 1, 1989).  
See September 1989 notice of rating reduction, and 
appellant's response with additional argument and clinical 
evidence.  It appears clear that the May 1989 VA examination, 
which formed the basis for the rating reduction, did not 
adequately assess the severity of his left knee disability, 
classified as residuals of a left meniscectomy with 
quadriceps atrophy and instability.  

The reconsideration panel of the Board therefore concludes 
that the September 1989 rating decision, in which the RO 
reduced the evaluation for appellant's left knee disability, 
classified as residuals of a left meniscectomy with 
quadriceps atrophy and instability, from 30 percent to 20 
percent, effective December 1, 1989, was based on a single, 
rather cursory and inadequate VA examination; sustained 
material improvement in appellant's service-connected left 
knee disability under the ordinary conditions of daily life 
was not shown; and the applicability of 38 C.F.R. § 3.344 was 
not indicated to have been considered by the RO, prior to the 
reduction.  The Board concludes that, but for the inadequacy 
of that examination and the RO's failure to apply § 3.344, 
which provides procedural safeguards for stabilization of 
ratings, the appellant's 30 percent disability rating for his 
service-connected left knee disability would not in all 
probability have been reduced.  See Kitchens, at 7 Vet. App. 
324.  Accordingly, the 30 percent rating for appellant's 
service-connected left knee disability warrants restoration.  
38 C.F.R. § 3.344.  

It should be pointed out that in the motion for 
reconsideration filed with the Board and subsequent written 
statements presented, appellant and his representative have 
limited their substantive argument to reconsideration of the 
November 2, 1990 Board decision dealing with the left knee 
disability rating reduction issue, arguing that the 30 
percent rating for appellant's service-connected left knee 
disability warrants restoration.  However, the 
reconsideration panel decided, on its own motion, that 
reconsideration of the May 16, 1995 Board decision should be 
undertaken for "administrative" purposes, since if that May 
16, 1995 Board decision was not reconsidered and thus 
vacated, the restored 30 percent rating awarded herein by the 
reconsideration panel (upon reconsideration of the earlier 
November 2, 1990 Board decision that had affirmed the rating 
reduction from 30 percent to 20 percent) would in effect be 
temporally "reduced" by that final May 16, 1995 Board 
decision's affirmation of a 20 percent rating, without 
application of procedural due process safeguards that are 
required for rating reductions.  Thus, the 30 percent rating 
is restored for the applicable period.


	(CONTINUED ON NEXT PAGE)




ORDER

Restoration of a 30 percent rating for appellant's left knee 
disability, classified as residuals of a left meniscectomy 
with quadriceps atrophy and instability, is granted, subject 
to the applicable regulatory provisions governing payment of 
monetary awards.  


			
	MARK D. HINDIN	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
MICHAEL D. LYON
Member, Board of Veterans' Appeals


			
	DEBORAH W. SINGLETON	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	D. C. SPICKLER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




BVA9510109 
DOCKET NO.  93-16 287     )       DATE
          )
          )

On appeal from the decision of the
Department of Veterans Affairs Regional Office in Newark, New
Jersey

THE ISSUE

Entitlement to an increased evaluation for a service-
connected left knee disability (postoperative residuals of
meniscectomy with quadriceps atrophy and instability),
currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: New Jersey Department of
Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1968 to April
1971.

This case comes before the Board of Veterans' Appeals (the
Board) on appeal from an August 1992, rating decision of the
Newark, New Jersey, Department of Veterans Affairs Regional
Office (VARO).  With respect to the development of the record
on appeal, it is the Board's opinion that VARO fulfilled its
statutory duty to assist the appellant in developing the
pertinent facts in this case; it appears that VA and private
medical records which are available have been associated with
the claims file.  See Dusek v. Derwinski, 2 Vet.App. 519
(1992).

Accordingly, the Board will proceed to a disposition of the
claim presently certified for appellate consideration.  See
Certification of Appeal, VA Form 1-8 (July 15, 1993).

CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that his service-
connected left knee disability is more disabling than
currently evaluated.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A.
§ 7104 (West 1991), has reviewed and considered all of the
evidence and material of record in the veteran's claims
file(s).  Based on its review of the relevant evidence in
this matter, and for the following reasons and bases, it is
the decision of the Board that a preponderance of the
evidence is against the appellant's claim seeking entitlement
to an increased evaluation for his left knee disability.

FINDINGS OF FACT

The appellant's left knee disability is currently manifested
by complaints of discomfort and pain with associated
swelling, instability and atrophy of the thigh and calf, with
clinical findings significant for limited range of motion on
flexion to 90 degrees of full motion, marked medial joint
line pain and a fusiform shape deformity of the left knee
cap.

CONCLUSION OF LAW

The appellant's service-connected left knee disability is no
more than 20 percent disabling pursuant to the schedular
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321,
Part 4, Diagnostic Code 5257 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted
evidence which is sufficient to justify a belief that his
claims are well grounded.  38 U.S.C.A. § 5107(a) (West 1991)
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Furthermore,
the undersigned believes that this case has been adequately
developed for appellate review purposes by the VA, and that a
disposition on the merits is now in order.

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of
earning capacity.  38 C.F.R. Part 4 (1994).  Separate
diagnostic codes identify the various disabilities.
Consideration of the whole recorded history is necessary so
that a rating may accurately reflect the elements of
disability present.  38 C.F.R. § 4.2 (1994); Peyton v.
Derwinski, 1 Vet.App. 282 (1991).
After having reviewed all of the relevant medical evidence,
the Board is of the opinion that the appellant is
appropriately rated for his service-connected left knee
disability at the 20 percent disability rating level.  The
appellant's complaints of increased left knee pain following
re-injury of his knee in December 1991, with associated
swelling, instability and atrophy of the thigh and calf, noted
in the record in this case, have been considered; however, the
Board assigns the greater weight of probative value to the
objective medical evidence, in particular, the recent VA
compensation examination (VAX) conducted in March 1992.

Clinical findings on VAX in March 1992, were significant for
range of motion on flexion limited to 90 degrees of full
motion (140 degrees) with complete motion on extension (to 0
degrees).  In addition, there was marked medial joint line
pain and a fusiform shape deformity of the left knee cap.
However, the appellant's gait was normal, he could walk on his
toes and heels and there was no evidence of effusion, locking
or catching.  He refused to perform a deep knee bend on
account of his fear of the knee dislocation.  X-rays of the
left knee reportedly revealed a negative study.  It was
further noted that the appellant wore a Lennox Hill derotation
knee brace and that he had required the use of such a brace
since 1978.  Diagnoses established on the basis of the above
findings were postoperative residuals of a left lateral
meniscectomy for a tear of the meniscus and internal
derangement of the left knee.  The Board notes that the
clinical findings and diagnoses indicated on the VAX conducted
in May 1989, are essentially consistent with those noted on
the above-cited examination.

A private examination conducted by the appellant's private
orthopedist, R. Sacks, M.D., on March 23, 1992, was also
essentially consistent with the findings made on the above-
cited VAXs.  Dr. Sacks noted range of motion on flexion
limited to 95 degrees of full motion, extension limited to 5
degrees and evidence of "chronic" atrophy of the thigh and
calf.  He also noted "persistent laxity" of the left knee.
Dr. Sacks further concluded that the appellant would have
difficulty continuing his line of work as an automobile
mechanic; he recommended that the appellant be reassigned to a
more sedentary position.  At his hearing held at VARO in
February 1993, the appellant reported that he had been
reassigned to a desk job since re-injuring the left knee in
December 1991, with no reported loss of income due to the
transfer.  See Hearing Transcript, pgs. 5-6 (February 10,
1993).

Based on the above findings, and in accordance with the
provisions of 38 C.F.R. §§ 4.7, 4.20, the Board concludes that
the disability picture presented supports a 20 percent
evaluation for the left knee according to the schedular
criteria set forth in diagnostic code 5257, which provides for
a 20 percent rating for "moderate" impairment of the knee
manifested by recurrent subluxation or lateral instability.
38 C.F.R. Part 4, Code 5257 (1994).  The next higher rating,
30 percent, under code 5257 would require findings consistent
with "severe" recurrent subluxation or lateral instability.
In view of the fact that the recent clinical findings noted on
VAX in March 1992, as well as those indicated by Dr. Sacks'
examination of March 23, 1992, are essentially unchanged with
clinical findings noted previously on VAX in May 1989, the
Board does not believe that the appellant's disability has
increased in overall severity.  Moreover, when viewed in
conjunction with the current extent of industrial impairment,
which appears unchanged following the appellant's reassignment
to a more sedentary position, the Board does not believe that
a higher disability evaluation is warranted.  The appellant's
complaints of discomfort and pain have been considered;
however, in view of the above medical findings, it appears
that such complaints are insufficient by themselves to
establish an increased level of overall disability.  38 C.F.R.
§ 4.40 (1994).

Based upon the objective medical evidence, the Board concludes
that a higher disability rating (above 20 percent) under
diagnostic code 5256 or 5262 is not warranted in this case due
to clinical findings which are negative for ankylosis or
nonunion of the tibia and fibula in the left knee.  Further, a
higher rating under codes 5260-61 is also not warranted since
clinical findings fail to show range of motion limited to 15
degrees on flexion or to 20 degrees on extension.  A combined
rating under diagnostic code 5003-5257 is not required in this
case since the knee disability is currently manifested by
limited range of motion, and accordingly, has been assigned a
compensable evaluation under code 5257.

Application of extraschedular provisions is not warranted in
this case.  38 C.F.R. § 3.321(b) (1994).  There is no
evidence that his left knee disability presents such an
exceptional or unusual disability picture with such related
factors as marked interference with employment or frequent
periods of hospitalization as to render impractical the
application of the regular schedular standards.  Hence,
referral by VARO to VA officials under the above-cited
regulation was not required.  The evidence in this case is
not so evenly balanced so as to allow application of the
benefit of the doubt rule as required under the provisions of
38 U.S.C.A. § 5107(b).

ORDER

The appeal is denied.

          C. P. RUSSELL
          Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, ___
(1994), permits a proceeding instituted before the Board to
be assigned to an individual member of the Board for a
determination.  This proceeding has been assigned to an
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West
1991), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal
is appealable to the United States Court of Veterans Appeals
within 120 days from the date of mailing of notice of the
decision, provided that a Notice of Disagreement concerning
an issue which was before the Board was filed with the agency
of original jurisdiction on or after November 18, 1988.
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402
(1988).  The date which appears on the face of this decision
constitutes the date of mailing and the copy of this decision
which you have received is your notice of the action taken on
your appeal by the Board of Veterans' Appeals.
